EXAMINER'S AMENDMENT

In view of the finding of allowable subject matter in the base claim, previously withdrawn claims 2 and 4-6 are rejoined with the application.  A complete action on the merits for all pending claims is included herein.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to correct obvious minor informalities as follows: 

In the specification:
Paragraph 0070 – line 7, “pair of roller” has been replaced with –pair of rollers—to correct grammar.
In the claims:
Claim 7, “front” in line 2 and “front” in line 3 have been replaced with –first—and –first—respectively for consistency of terminology.
Claim 8, “unsecured” has been replaced with –unsecure—to correct an obvious oversight.
Claim 15, “the wheel” in line 4 has been replaced with –the wheels—for added clarity.


The following is an examiner’s statement of reasons for allowance:
None of the prior art either taken alone or in combination was deemed to teach or fairly suggest the instant claimed combination cot fastening system which fixes a cot with wheels, a first fixture and a second fixture to a transport vehicle including a cot fastener track with a longitudinal length extending .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616